CHRIS DANIEL
                               HARRIS COUNTY DISTRICT CLERK

                 CORRECTION LETTER – MOTION FOR NEW TRIAL
                                                                                FILED IN
November 13, 2015                                                        14th COURT OF APPEALS
                                                                            HOUSTON, TEXAS
MARK A. RUBAL                                                            11/13/2015 1:16:22 PM
ATTORNEY OF RECORD                                                       CHRISTOPHER A. PRINE
15150 MIDDLEBROOK DRIVE                                                           Clerk
HOUSTON, TEXAS 77058

Defendant’s Name: JOSE HERIBERTO LOPEZ

Cause No: 1348778

Court: 180TH DISTRICT COURT

Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 10/14/2015
Sentence Imposed Date: 10/14/2015
Court of Appeals Assignment: Fourteenth Court of Appeals
Appeal Attorney of Record: MARK A. RUBAL
Motion For New Trial Filed: 11/12/2015


Sincerely,

/s/ N. Salinas
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    KATHLEEN POWERS (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O. Box 4651 Houston, Texas 77210-4651